 RAY BLACK & SONS CONSTRUCTION 457Ray Black & Sons Construction, Inc. and Local 702, International Brotherhood of Electrical Work-ers, AFLŒCIO. Cases 14ŒCAŒ25168, 14ŒCAŒ25409, and 14ŒCAŒ25618 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On August 1, 2000, Administrative Law Judge Wil-liam G. Kocol issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.   The judge found that Respondent violated Section 8(a)(5) and (1) of the Act by: (1) withdrawing recogni-tion from the Union because Respondent failed to show, in its defense, that the bargaining unit had declined to a stable single employee unit; and (2) refusing to provide the Union with certain requested information.  For the reasons set forth below, we disagree.  The facts are undisputed. Respondent is a corporation engaged in the construction industry as a general contrac-tor and subcontractor.  The Union began an organizing drive in 1996 to represent Respondent™s electrical work-ers.  On June 24, 1996, the Regional Director issued a Decision and Direction of Election for the following unit:  All employees who are primarily engaged in the per-formance of electrical work, excluding office, clerical and professional employees, guards and supervisors as defined in the Act and all other employees.   The Regional Director found that there were nine em-ployees who spent at least 85 percent of their time during the 12-month period prior to May 3, 1996, performing electrical work, and nine other employees who spent less than 8 percent of their time performing electrical work during that period.  The Regional Director concluded that the unit should consist only of the former group. Only the Respondent requested that the Board review the Regional Director™s Decision and Direction of Elec-tion.  The Respondent also asserted that the Regional Director should have delayed the scheduling of the elec-tion because Respondent was nearing completion of a substantial job after which the size of the unit would con-tract.  The Board denied the Respondent™s request for review. The Union was certified on April 17, 1997, and collec-tive bargaining began in or about July 1997.  During bar-gaining, the Union sought to modify the certified unit description to include all employees engaged in electrical work rather than just employees ﬁprimarily engagedﬂ in the performance of electrical work.  The Respondent did not agree to the modification, insisting on maintaining the unit description set forth in the Union™s certification. On June 14, 1999, Respondent withdrew recognition from the Union, asserting, inter alia, that the bargaining unit consisted of a single employee.  Respondent asserted that the only employee ﬁprimarily engagedﬂ in electrical work was Mark Collier.  The record shows that Collier spent 75.9 percent of his time performing electrical work during the period January 1ŒJune 15, 1999, and 84 per-cent of his time performing electrical work during 1998.  The record also shows that David Hester and Dean Mar-low spent 37.6 percent and 28.7 percent of their time, respectively, performing electrical work during the pe-riod January 1ŒJune 15, 1999, and 29.5 percent and 19.6 percent of their time, respectively, performing electrical work during 1998.   In finding the withdrawal of recognition unlawful, the judge first analyzed the intent of the phrase ﬁprimarily engaged in the performance of electrical workﬂ in the unit description.  He found ﬁprimarilyﬂ to be clear and unambiguous.  Citing Northwest Community Hospital, 331 NLRB 307 (2000) (stipulated unit), he found that because the unit description is clear and unambiguous, the parties should be held to the unit as described.  He therefore found that the mere fact that Hester and Mar-low performed electrical work for substantial percent-ages of time on a yearly basis was insufficient for them to be included in the unit of employees who are primarily engaged in performing electrical work. The judge further determined, however, that the ﬁunit description must be understood in light of industry prac-tice.ﬂ  Considering the fluctuating nature of employment in the construction industry and the fact that construction industry employees may work for short periods on dif-ferent projects, the judge reasoned that the ﬁunit descrip-tion in this case must include employees who were ‚pri-marily™ engaged in electrical work for substantial peri-ods of time.ﬂ  (Emphasis supplied.)  The judge was not persuaded by the Respondent™s argument that the judge was bound by the Regional Director™s use of an annual percentage computation to define the scope of the term ﬁprimarily engaged.ﬂ  Instead, the judge found that Hes-ter and Marlow were primarily engaged in the perform-ance of electrical work for substantial periods of time in 1998 and 1999, and were therefore properly included in 335 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR BOARD 458the unit when the Respondent withdrew recognition from the Union on June 14, 1999.  Having thus concluded that the Respondent had failed to show that the size of the unit had declined to a stable single employee at the time of the withdrawal of recogni-tion, the judge found that Respondent violated Section 8(a)(5) and (1) of the Act by withdrawing recognition and refusing to provide requested information. Contrary to the judge, we find that the unit at issue was a stable single-employee unit when the Respondent withdrew recognition from the Union.  We therefore find that Respondent™s withdrawal of recognition was lawful, and Respondent was thus under no obligation to provide the Union with the requested information. Unlike the judge, we find that the unit description is facially ambiguous.  It includes: ﬁAll employees who are primarily engaged in the performance of electrical work,ﬂ but it does not state a period of time during which ﬁprimarily engagedﬂ is to be measured.  In these circum-stances, a resort to extrinsic evidence is warranted to determine the intent of the unit description.1 As dis-cussed, the Regional Director determined which employ-ees were ﬁprimarily engagedﬂ in the performance of elec-trical work, and thus in the unit, by computing the per-centage of time they were engaged in the performance of electrical work during the 12-month period prior to the Union™s filing its representation petition.  The Union did not request review of the Regional Director™s determina-tion that the unit consisted of employees ﬁprimarily en-gagedﬂ in electrical work, or of the Regional Director™s use of an annual percentage computation to decide which employees were included in the unit.  Rather, after the election, the Union expressly but unsuccessfully sought the Respondent™s agreement to expand the scope of the unit to include all employees engaged in electrical work, not just those ﬁprimarily engaged.ﬂ  Thus, the relevant extrinsic evidence clearly establishes that the parties un-derstood that the use of the term ﬁprimarily engagedﬂ in the unit description was based on the Regional Director™s computing the percentage of time the employees were engaged in the performance of electrical work during the 12-month period prior to the Union™s filing its represen-tation petition. We therefore find that the judge™s consideration of construction industry practice, to engraft a ﬁfor substan-tial periods of timeﬂ qualification on the ﬁprimarily en-gagedﬂ language in the unit description, was unwar-ranted.  Rather, to determine whether the bargaining unit is a stable single employee unit, we conclude that the unit, and its ﬁprimarily engagedﬂ component, should be reviewed using the annual measurement employed by the Regional Director and understood by the parties.  As noted above, in 1998 and 1999, up to the time of the Re-spondent™s June 14, 1999 withdrawal of recognition from the Union, only Mark Collier was ﬁprimarily engaged in the performance of electrical work.ﬂ Thus, Respondent has demonstrated that the unit was a stable single-employee unit at the time of the allegedly unlawful with-drawal of recognition.  In these circumstances, Respon-dent was privileged to withdraw recognition from the Union and to decline to forward the requested informa-tion to the Union.  As set forth in McDaniel Electric, 313 NLRB 126, 127 (1993), ﬁThe Board has long recognized the principle that collective bargaining presupposes that there is more than one eligible person who desires to bargain.ﬂ  Accordingly, we reverse the judge™s findings and we dismiss the complaint.                                                             1  See, e.g. Northwest Community Hospital, 331 NLRB 307, 308 (2000) (ﬁWhere the stipulation is unclear, resort to extrinsic evidence is appropriate to determine the parties™ intent regarding the disputed clas-sification.ﬂ) ORDER The complaint is dismissed.  Kathy J. Talbott-Schehl, Esq., for the General Counsel. Andrew J. Martone, Esq. (Bobroff, Hesse, Lindmark, & Mar-tone, P.C.), of St. Louis, Missouri, for the Respondent. James I. Singer, Esq. (Schuchat, Cook, & Werner), of St. Louis, Missouri, for the Union. DECISION STATEMENT OF THE CASE WILLIAM G. KOCOL, Administrative Law Judge. This case was tried in St. Louis, Missouri, on April 26, 2000. The original charges were filed June 22, 1998, January 6, and June 18, 1999.  Amended charges in the last two cases were filed March 2, and November 30, 1999.  An order consolidating cases, order revoking settlement, consolidated complaint and notice of hearing (the complaint) was issued November 30, 1999.  The complaint alleges that Ray Black & Sons Construc-tion, Inc. (Respondent) violated Section 8(a)(5) and (1) of the Act by withdrawing recognition from Local 702, International Brotherhood of Electrical Workers, AFLŒCIO (the Union) and by refusing to provide the Union with certain requested infor-mation.  The complaint also set aside a settlement agreement that had been previously agreed upon by the parties.  Respon-dent filed a timely answer that, as amended at hearing, admitted the filing and service of the charges, jurisdiction, the Union™s labor organization status, the agency status of Dan and Darrel Black, the appropriateness of the unit, and the Union™s certification as the representative of the employees in the unit, and that it withdrew recognition from the Union.  Respondent denied the Union™s 9(a) status and the substantive allegations of the complaint.  Respondent also plead a number of affirmative defenses, including that it owed no obligation to continue to recognize the Union because there was only one person in the unit.  RAY BLACK & SONS CONSTRUCTION 459On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Responde
nt and the Union, I make the 
following FINDINGS OF FACT 
I.  JURISDICTION 
 Respondent, a corporation, is
 engaged in the construction 
industry as a general contractor 
and a subcontractor at its facil-
ity in Mt. Vernon, Illinois, where it annually purchases and 
receives goods valued in excess of $50,000 directly from points 
located outside the State of Illinois.  Respondent admits and I 
find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A. Background  As indicated, Respondent is engaged in the construction 
business.  The Union began an organizing drive in 1996 to 
represent Respondent™s electrical workers.  After filing a repre-
sentation petition with the Board a hearing was held and the 
Regional Director issued a Decisi
on and Direction of Election.  
The Regional Director directed an election in the following 

unit:  All employees who are primarily engaged in the performance 
of electrical work, excluding office, clerical and professional 
employees, guards and supervisor
s as defined in the Act and 
all other employees. 
 In his decision the Regional Director noted that there were nine 
employees who spent at least 85 percent of their time perform-
ing electrical work.  He noted that were nine other employees 
who spent between 7 and 8 percen
t, or less, performing electri-
cal work.  He concluded that the unit should consist of the for-
mer group of employees; he excluded the latter group from the 
unit.  An election was held July 19,
 1996.  The final tally of bal-
lots issued April 9, 1997, showing that the Union won the elec-
tion by a vote of 6 to 2.  The Union was certified on April 17, 
1997.  Bargaining between the pa
rties began in July and con-
tinued through March 1998.  During bargaining, the Union 
sought to modify the unit descri
ption to cover all electrical 
work rather than employees primarily engaged in electrical 

work.  The Union made this proposal because it recognized that 
under the certified unit descripti
on Respondent was able to use 
                                                          
                                                           
1 On June 28, 2000, the General Counsel filed a motion to strike a 
portion of Respondent™s brief.  On
 July 6, 2000, Respondent filed an 
opposition to the General Counsel™s motion.  Those documents are 
received into evidence as ALJ™s Exhs
. 1 and 2, respectively.  In his 
motion the General Counsel argues that
 Respondent incorrectly stated 
that the parties had stipulated that two named individuals were the only 
employees primarily engaged in electrical work.  In this regard, the 
General Counsel is correct; the parties did not so stipulate.  However, 
as clarified in Respondent™s opposition, the assertion was made more in 
the nature of argument rather than as a binding admission.  Accord-
ingly, I will deny the motion to strike. 
nonunit employees to perform el
ectrical work.  Respondent 
rejected this proposal and insi
sted upon the unit description as 
set forth in the certification.   
B. The First Withdrawal of Recognition 
As indicated above, the parties engaged in collective bar-
gaining beginning in about July 
1997.  By letter dated May 21, 
1998, Respondent stated:  Please be advised that Ray Black & Sons Construction, Inc. is 
hereby withdrawing recognition from IBEW Local 702 as the 
representative of any of its employees. 
 By letter dated November 4, 
the Union requested the follow-
ing information:  I was told by a representative of Asgrow Seed Company 
that your Company was serving as a general contractor for 

the construction of a new grain processing plant in Cen-
tralia.  Since hearing this from Asgrow, I have attempted to 
verify who would be doing the electrical construction and 
when this work would start have now learned that within the 
last week or so, electrical work has started on the new grain 
plant, that your Company is in fact serving as general con-
tractor, and that Mathias Electric is on the job working with 
its own employees as your subcontractor. 
Please submit to me all correspondence related to the 
Asgrow job,  including the ge
neral contract, any electrical 
subcontract, bids for electrical work, and records showing 
the names, dates and hours worked by any employees per-
forming electrical work.  Local 702 must insist that your 
Company bargain in good faith over all conditions of em-
ployment, including subcontracting, and that our laid off 
members and member applicants be recalled to perform 
electrical work as provided for under the NLRB settlement 
agreement.
2  Respondent answered by letter 
dated November 6.  Respondent 
reminded the Union that it had withdrawn recognition and 

therefore was not obligated to s
upply it any information.  Re-
spondent also denied that it wa
s serving as the general contrac-
tor for Asgrow™s new plant and al
so denied that Mathias Elec-
tric was its subcontractor.  The Respondent requested the name 

and telephone of the source of the Union™s information so that 
it could ﬁset the record straight
.ﬂ  The General Counsel alleges 
that the refusal to provide this information was unlawful. 
By letter dated January 18, 1999,
3 the Union stated: 
 For the purpose of bargaining, I would like to request for the 

second time all correspondence related to the Asgrow job, in-
cluding the general contract, any electrical subcontract, bids 
for electrical work, and records showing the names, dates and 
hours worked by any employees performing electrical work. 
  2 The General Counsel and the Union argue that this request for in-
formation covered all electrical wo
rk performed by Respondent, not 
just at the Asgrow site.  I disagree.  In context, the Union™s request may 
most reasonably be understood to c
over electrical work only at the 
Asgrow site. 
3 The remaining dates are in 
1999 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR BOARD 460On April 8, the Regional Director approved a settlement 
agreement signed by Respondent that provided that the Re-
spondent would not refuse to bargain with the Union by failing 
to provide requested information and would not refuse to rec-
ognize the Union.  The settlemen
t agreement further provided 
that Respondent would rescind 
its withdrawal of recognition 
and provide the Union with the information requested in the November 4, 1998 letter.   
On April 13, Respondent sent the Union a letter that stated in 
pertinent part: 
 Please contact me at your earlie
st convenience so that we can 
discuss negotiation dates (I would propose April 29th at 10:00 

a.m.) as well as which issues will be addressed and in which 
order.  In addition, if there is information you need prior to 
continuing negotiations, please let me know. 
 The Union did not indicate that it needed any information to 

resume bargaining.4  The parties returned to the bargaining 
table on April 29, May 14, and J
une 10.  At the first meeting 
Paul Noble, business representative for the Union, testified that 
the Union reiterated its desire for the information requested in 

its November 4, 1998 letter.  At the next meeting on May 14, 
Noble testified that the Union to
ld Respondent that it wanted to know ﬁwho their electricians were, who was doing the work 
and who had been doing it prior to us departing from negotia-tions the first time.ﬂ
5 On May 21, Respondent provided certain information re-
quested in the November 4 letter.  Respondent sent the Union 
copies of a letter dated June 3, 1998, from Respondent to The 
Ken Bratney Company concer
ning a price quote Respondent made for the cost of performing electrical work on the Asgrow 
site.  Respondent also sent the Union a subcontracting agree-
ment between The Ken Bratney Company and Respondent 
concerning electrical work at the same site.  The Ken Bratney 
Company was the general contractor for work done at the As-
grow location.  However, th
e Union was never provided the information concerning the names,
 dates, and hours worked by 
Respondent™s employees perform
ing electrical work on the Asgrow site.6 At the June 10 bargaining sessi
on, the Union discussed the 
information that it had recently b
een provided.  At the June 10 
bargaining session the Union told 
Respondent that it wanted to 
know who did the electrical work and the hours worked on the 
                                                          
                                                           
4 Respondent argues that by failing 
to respond, the Union waived its 
right to the information.  I disagree.  The settlement agreement pro-
vided that Respondent 
would provide the info
rmation; no additional 
request was needed. 
5 The General Counsel and the Union contend that the Union ex-
panded its request for information bey
ond that stated in its November 4 
letter.  To the extent that there is
 any direct evidence to support that 
assertion, I do not credit that evidence.
  But this is ultimately of little 
consequence because, as will be se
en below, the Union expanded its 
request for information at the June 10 meeting.   
6 The Respondent asserts that the Union admitted that it did receive 
this information. I reject this a
ssertion.  First, Respondent does not 
contend that it actually provided this in
formation to the Union; rather it 
argues only that the Union admitted that
 it did.  In any event, the testi-
mony of Noble that Respondent relie
s on was clarified thereafter in the 
record.  I credit the clarification. 
Asgrow job but on other jobs as well.
7  Black claimed that the 
Union already had that informat
ion, but Respondent™s attorney 
corrected him and said that the information had been provided 
to the Board but not to the Union and that the Union would be 
provided that information.   
C.  The Second Withdr
awal of Recognition On June 14 Respondent sent the Union a letter that stated: 
 Given that the bargaining unit consists of a single employee 

(who has previously indicated that he does not wish to [be] 
represented by Local 702) a
nd, given that Local 702 has 
failed and refused to negotiat
e in good faith with Black & 
Sons over the past few months,  am writing to inform you that 
Ray Black & Sons has elected to
 withdraw recognition from 
and cease negotiations with IBEW Local 702. 
 The Union responded by letter dated June 16; it claimed that it 
was Respondent who was failing to
 bargain in good faith.  The 
Union further asserted that Respondent had never provided it 

with the names of the employees who were performing the elec-
trical work at the Asgrow site
, information that the Union had 
specifically requested in its November 4, 1998 letter.  The Union 

claimed that Respondent had unilaterally changed the unit by 
assigning electrical work to nonunit employees and then claiming 
that there was only one person in 
the unit.  In the letter the Union 
claimed that at the bargaining session held on April 29, 1999,
8 it had requested the following additional information: 
 1. A list of all electrical work performed by Ray Black 
& Sons Construction during the period from November 4, 
1998, to the present time. 
2. A list of all employees who performed this work. 
3. A list of the number of hours spent performing elec-
trical work and the number of hours each individual em-

ployee spent performing this work. 
4. A list of all work currently under contract by Ray 
Black & Sons. 
5. All electrical work whic
h has been subcontracted by 
Ray Black & Sons Construction 
to other firms or individu-
als since November 4, 1998.
9   
At the April 29 meeting, you promised to provide this 
information.  On May 21, 1999, the Union was provided 

information that was specifically limited to some contrac-
tual information on the Asgrow job at Centralia.  While 
not showing the names, dates and hours worked, his mate-
rial showed that Ray Black & Sons Construction had con-

tracts to perform more electrical work than could be per-
formed by one employee. 
 . . . .   7 This is based on the credible testimony of Paul Noble, the Union™s 
business representative. 8 As indicated above, I conclude 
that no such request was actually 
made until the June 10 meeting. 
9 The complaint alleges only that Respondent unlawfully failed to 
provide ﬁthe names of each of Respondent™s employees who had per-
formed electrical work since March 27, 1998, and the number of hours 
of electrical worked performed by each employee.ﬂ 
 RAY BLACK & SONS CONSTRUCTION 461We need the additional records to determine the dates, 
names and hours worked, etc., by employees performing 
electrical work. 
 The Union asserted that it had reiterated its request for this 
information at the June 10, 
1999 bargaining meeting.   
D. Employees in the Unit 
Records show that for January 1 through June 15, 1999, 
eight persons performed some amount of electrical work for Respondent.  Of these, four spent 4.4 percent of their time, or 
less, performing electrical work.  One of the remaining four, 
Gerald Higgerson, spent 67.1 percent of his time performing 
electrical work, but the Regional Director concluded that he 
was a supervisor and there is no evidence that his duties have 
changed.  I, thus, also conclude
 that he is a supervisor and 
therefore not part of the unit.  Mark Collier spent 75.9 percent 

of his time performing electrical 
work; he is the employee who 
all parties agree is in the unit.  The remaining two employees, 
David Hester and Dean Marlow
, spent 37.6 and 28.7 percent, 
respectively, performing electrical work.  It is these two em-
ployees who the General Counsel
 primarily relies on to show 
that the unit has not been reduced to one person during this 

time period.  Records for 1998 show that 13 persons performed 
some amount of electrical work.  Nine of these performed elec-
trical work 2.1 percent of their time, or less.  Supervisor Hig-
gerson spent 71.3 percent of his time doing so.  Collier, Hester, 
and Marlow spent 84, 29.5, and 
19.6 percent, respectively.  
However, during this period there were several weeks when 

Hester and Marlow spent 24 hours
 or more performing electri-
cal work.  Specifically Hester™s figures are: 
 10/14/98  40 hours 
10/21/98  24 hours 
11/4/98  40 hours 
11/11/98  32 hours
 12/16/98  40 hours 
12/23/98  40 hours 
12/30/98  28 hours 
1/6/99  32 hours 
                        1/13/99             34.5 hours 
1/20/99  40 hours 
Marlow™s figures are: 
 5/13/98   24 hours 
11/4/98   32 hours 
11/11/98  32 hours 
12/16/98  32 hours 
12/23/98  40 hours 
1/6/99  40 hours 
1/13/99  38 hours
  In 1997, Collier again was at 
least one employee performing 
unit work.  During that year, Tom Cagle also performed electri-
cal work.  The weeks he spent substantial time doing so are: 
 5/21/97  40 hours 
5/28/97  29 hours 
6/4/97  40 hours 
   6/11/97     35.5 hours 
6/18/97  40 hours 
   6/25/97     25.5 hours
 During this same 7-week period admitted unit employee Collier 
performed electrical work 267.5 hours, for an average of 33.4 
hours per week, performing electrical work.  In addition, Re-
spondent recalled four employees 
to perform electrical work on 
a specific project.  Two of these employees worked for 3 con-
secutive weeks for a total of 102 hours and 113 hours, respec-
tively; the remaining two worked 4 consecutive weeks for a 
total of 137 and 131.5 hours, respectively. 
III.  ANALYSIS 
A. Withdrawal of Recognition 
As indicated, Respondent conte
nds that it acted lawfully 
when it withdrew recognition from the Union because the unit 
consisted of only a single employee.  In 
McDaniel Electric, 
313 
NLRB 126 (1993), the Board stated: 
 The Board has long recognized the principle that col-
lective bargaining presupposes th
at there is more than one 
eligible person who desires to bargain.  
Luckenbach 
Steamship Co., 2 NLRB 181, 193 (1936).  And the Board 
has recognized that if it is not empowered to direct an 

election and to certify a one-man unit, it logically follows 
that the Act precludes the Board from directing an em-
ployer to bargain with respect to such a unit.  
Foreign Car 
Center, 129 NLRB 319 (1960).  In short, when the em-
ployee complement at issue has no ﬁcollectiveﬂ character, 
and thereby has no meaningful 
relationship to the practice 
and procedure of collective bargaining that underlies the 

statutory framework, it is altogether appropriate for the 
Board to withhold its statutory representational and unfair 
labor practice processes. 
Before we will withhold thos
e processes, however, we 
will require proof that the purportedly single-employee 
unit is a stable one, not merely a temporary occurrence.   
 Id. at 127. 
In order to resolve whether there was a stable single-
employee unit, I must first define
 the unit.  Here, the unit de-
scription is somewhat unusual.  Instead of defining the unit as 
ﬁall employees performing electrical workﬂ of ﬁall electriciansﬂ 
the unit is described as all em
ployees who ﬁprimarilyﬂ engage 
in electrical work, but excluding 
all other employees.  In ascer-
taining the intent of this unit description, I am guided by the 
framework set forth Northwest Community Hospital, 
331 
NLRB 307 (2000).  Thus, where the unit description is clear 
and unambiguous, the Board will hold the parties to the unit as 
described.  The General Counsel
 and the Union argue that the 
word ﬁprimarilyﬂ should be ignored or, at least be interpreted to 

mean something other that its normal meaning.  They argue that 
because Hestor and Marlow spent a substantial of time on a 
yearly basis performing electrica
l work they should be included 
in the unit even if they were 
not ﬁprimarilyﬂ pe
rforming electri-
cal work on a yearly basis.  I reject that argument.  I am not free 
to ignore or modify clear language in the unit description, and 
there is no need to examine extrinsic evidence where the unit 
description is clear.  I conclude that the mere fact that Hester 
and Marlow worked substantial percentages of time on a yearly 
basis performing electrical work is insufficient for them to be 
included in this unit. 
 DECISIONS OF THE NATIONAL LABOR BOARD 462More persuasive, however, is 
the argument that the unit de-
scription must be understood in light of industry practice.  The 
Board has long recognized that in the construction industry 
employees may work for short 
periods of time on different 
projects.  Daniel Construction Co., 133 NLRB 387 (1961), as modified 167 NLRB 1078 (1967).  See also SAS Electrical 
Services, 323 NLRB 1239, 1251Œ1252 (1997).  Thus, the unit description in this case must include employees who were 
ﬁprimarilyﬂ engaged in electrical work for substantial periods 
of time.  Respondent argues agai
nst such an interpretation of 
the unit description.  It argues that in the Regional Director™s 
decision the Regional Director h
imself used annual percentages to define the scope of the unit.  I find that argument unpersua-
sive.  The Regional Director™s decision did not decide specifi-
cally how the word ﬁprimarilyﬂ was to be applied; it merely 
dealt with the fact pattern presented in that case.   
Examining the record in light of such an understanding of 
the unit, it is apparent that employees other that Collier were 
primarily engaged in electrical work.  As more fully described 
in the columns above, in 1997 Cagle was such an employee; in 
1998 and 1999 Hester and Marlow we
re such employees.  As 
such they were included in the unit.  Moreover, it is Respon-

dent™s burden to establish the 
existence of a stable single-
employee unit.  
Crispo Cake Cone Co., 
190 NLRB 352, 354 
(1971), enfd. 464 F.2d 233 (8th Cir. 1972).  I note that there is 
no evidence that Respondent is no longer seeking to perform 
electrical work or that it has a
dopted a policy or practice to only 
engage in electrical work that
 can be performed primarily by 
only one employee.  At the very least, Respondent has not 
shown that the unit has declined to a 
stable single employee.  It 
follows that Respondent violated Section 8(a)(5) and (1) when 

it withdrew recognition from the Union on May 21, 1998, and 
June 14, 1999.   The Union argues that Respondent was not privileged to 
withdraw recognition in any event even if the unit consisted of 
a single employee.  It argues that any assignment of electrical 
work to nonunit employees would have been in breach of con-
tract.  I am not persuaded by that argument because the issue of 
whether those assignments were in breach of contract was not 
fully litigated in this proceeding and I, thus, am unable to make 
any findings in that regard.  
B. Refusal to Provide Information 
In fulfillment of its obligation to bargain in good faith, an 
employer must provide to a union requested information that 
has at least probable relevance and use to the union in fulfilling 
its role as the collective-bargaining representative of the em-
ployees.  
NLRB v. Acme Industrial Co., 385 U.S. 423 (1967).  
The standard used to ascertain relevancy is similar to that used 

in discovery proceedings.  The requested information need not 
be dispositive; it need only have some bearing on the issues. 
 W-L Molding Co., 
272 NLRB 1239 (1989).  
As set forth above, Respondent never provided the Union 
with ﬁthe names, dates and ho
urs worked by any employees 
performing electrical workﬂ at 
the Asgrow site and never pro-
vided the Union with the names of each of Respondent™s em-

ployees who had performed elec
trical work since March 27, 
1998, and the number of hours of electrical work performed by 
each employee.  The potential relevance of that information is 
patent; it was necessary to determine whether the work per-
formed there was unit work; moreover, I note that Respondent 
does not contend that the information lacked relevance.  Under 

these circumstances I conclude 
that Respondent violated Sec-
tion 8(a)(5) and (1) by failing to provide the Union with that 

information.10  Moreover, by failing to fully provide the infor-
mation requested in the Nove
mber 4, letter, Respondent 
breached the terms of the settlement agreement.  Thus, the Re-
gional Director properly set it aside. 
CONCLUSIONS OF LAW 
 1.  Respondent is an employ
er engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act 
 2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
 3.  The Union, by virtue of Section 9(a) of the Act, is the 
exclusive collective-bargaining 
representative of Respondent™s 
employees in the following unit: 
 All employees who are primarily engaged in the performance 

of electrical work, excluding office, clerical and professional 
employees, guards and supervisor
s as defined in the Act and 
all other employees. 
 4.  By withdrawing recognition from the Union on May 21, 
1998, and June 14, 1999, Respondent has engaged in unfair 
labor practices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
5.  By failing to provide the 
Union with requested informa-tion that is relevant and reasonably necessary to the Union™s 
performance of its obligations as the collective-bargaining rep-
resentative of employees in the unit, Respondent violated Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
6.  Respondent has not violated
 the Act in any other manner 
as alleged in the complaint. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  Respondent 
must rescind its withdrawal of 
recognition of the Union and rec
ognize the Union as the collec-
tive-bargaining representative of the employees in the unit.  
Respondent must provide the Union with the information it has 
unlawfully failed to supply. 
[Recommended Order omitted from publication.] 
                                                          
 10 I have considered the fact that
 Respondent delayed providing the 
Union with the other information reque
sted in the November 4 letter.  
However, the General Counsel did not specifically allege in the com-
plaint that Respondent had unlawfu
lly delayed providing this informa-
tion.  Nor did the General Counsel raise that issue at the trial.  Finally, 
even in his post trial brief the General Counsel still does not raise this 
issue.  Under these circumstances I conclude that this issue has not 

been fully litigated in that Respo
ndent was not reasonably on notice 
that this matter was an issue that ne
eded to be addressed at the trial. 
 